Citation Nr: 0208895	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for degenerative arthritis 
of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 to August 
1955 and from January 1967 to May 1977.  This matter comes to 
the Board of Veterans' Appeals (Board) from an August 1995 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO), which denied, in pertinent part, 
service connection for degenerative arthritis of the left 
knee.  

In June 1999, the Board remanded this matter for further 
development of the evidence.  The Board finds that the 
requested development has been completed satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Degenerative arthritis of the left knee is not shown to be 
linked to the veteran's active service.  


CONCLUSION OF LAW

The veteran's current left knee disability was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C. §§  1101, 1110, 1112, 1131, 
1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

Service medical records are silent with respect to treatment 
for a left knee disability.  The May 1977 service discharge 
medical examination report did not reflect a left knee 
disability or any abnormality on clinical evaluation of the 
lower extremities.  

On November 1977 VA medical examination, the veteran did not 
complain of, and the examiner did not clinically detect or 
note, a left knee disability of any sort.  

On June 1989 VA medical examination, the veteran reported 
left ankle trouble, pes planus, and arthritis of the left 
elbow.  He apparently made no mention of any left knee 
symptomatology, as the left knee was not discussed in the 
examination report.  

By January 1989 decision, the RO denied service connection 
for arthritis of multiple joints.  

In October 1991, the veteran filed a claim of, in pertinent 
part, service connection for arthritis of the knees.  By 
December 1991 decision, the RO denied his claim stating that 
service connection for arthritis of multiple joints had 
previously been denied by earlier RO decision that had become 
final.  See 38 C.F.R. § 20.1103 (2001).  

An October 1994 VA medical notation indicated complaints of 
left knee pain that began in July of that year.  

January 1995 private medical records reflected a diagnosis of 
degenerative arthritis of the left knee as well as a left 
knee medial meniscal tear.  He underwent a left knee 
arthroscopy, partial medial meniscectomy, and chondroplasty 
of the medial femoral and medial tibial condyles and patella.  

That month, he filed a claim of service connection for a left 
knee disability.  By August 1995 rating decision, the RO 
denied service connection for postoperative degenerative 
arthritis of the left knee.  

In March 1996, the veteran testified at a hearing at the RO 
that he injured his left knee as a result of parachute jumps 
in service.  Indeed, he asserted that he injured his left 
knee more than once while parachuting.  However, he stated 
that he did not seek treatment for his left knee during 
service, although he limped as a result of his left knee 
injuries.  He testified, rather, that he "just kept going."  
He indicated that he made about 700 jumps during his career 
and that on every jump, his left knee pain worsened.  He 
stated that he began to seek left knee treatment several 
years after retirement from service.  

In August 1997, the Board remanded this case so that the RO 
could properly apprise the veteran of the law and regulations 
pertinent to the reopening of finally decided claims.  

By September 1997 decision, the RO denied service connection 
for degenerative arthritis of the left knee, on the basis 
that adequate new and material evidence had not been 
submitted.

In June 1999, the Board determined that new and material 
evidence, sufficient to reopen his claim of service 
connection for a left knee disability, had been submitted.  
See Barnett v. Brown, 8 Vet. App. 1 (1995) (holding that 
regardless of RO prior action, the Board is legally bound to 
decide the threshold issue of whether evidence is new and 
material before addressing the merits of a finally-denied 
claim).  The Board thereupon remanded the case for further 
development of the evidence, to include a medical examination 
and opinion regarding the etiology of the veteran's left knee 
disability.

On February 2002 VA medical examination, the veteran claimed 
that his left knee disability was due to all the walking he 
did in the infantry, as well as his many in-service parachute 
jumps; however, he denied any acute injury to the left knee 
in service.  He reported that he began to feel pain in his 
left knee in 1978 without antecedent trauma; he indicated he 
had two arthroscopies in the 1980s, and that in the early 
1990s, he fell through a roof as a firefighter.  He noted, 
however, that he did not injure his left knee at that time as 
he managed to straddle a beam.  Also in the 1990s, he 
reportedly fell down stairs at home, and he asserted that he 
began to have greater left knee pain thereafter.  He stated 
he had total left knee replacement surgery in 1997, after 
which he reportedly developed most of his weight gain, and 
described daily left knee pain with swelling and stiffness.  
On objective examination, the examiner noted that the veteran 
was "massively" obese, weighing 150 kilograms (330 pounds).  
She noted that the veteran used a cane and had limited left 
knee motion.  The examiner concluded that the primary cause 
for the veteran's left knee arthritis was related to his age 
(67 years), and his obesity was listed as an aggravating 
factor.  The examining physician further noted that, while 
the veteran had a weight problem in service, his massive 
obesity clearly did not develop until he was "out of the 
military."  The examiner also commented that, assuming the 
veteran actually participated in over 300 parachute jumps, 
his parachute activities could have been an aggravating 
factor, but walking was not.  She also surmised that his 
post-service left knee injuries were also possible 
aggravating factors.  X-ray study of the left knee revealed a 
correctly-positioned total left knee prosthesis.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  The benefit-of-the-doubt 
rule does not apply when the Board has found that a 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Analysis

That the veteran has a current chronic left knee disability 
is undisputed.  A current disability is a necessary condition 
for the granting of service connection.  38 C.F.R. § 3.303, 
Degmetich, supra.  However, in addition to a present 
disability, the evidence must demonstrate a nexus between the 
present disability and service.  Id.

On February 2002 VA medical examination report, it was noted 
that the veteran was 67 years of age and massively obese.  
The competent medical opinion evidence of record is that the 
former was the primary cause of his left knee degenerative 
arthritis and that the latter was an aggravating factor.  The 
examining physician also noted that the veteran's massive 
obesity was clearly of post-service origin.  As the causes of 
the veteran's left knee degenerative arthritis are primarily 
age and weight related, and because the veteran's severe 
problem with obesity began long after service, service 
connection for his left knee disability may not be conceded 
in this instance.  

The Board acknowledges that the VA examiner surmised recently 
that other factors may possibly have contributed to the 
veteran's left knee disability, to include in-service 
parachuting, assuming his history of having over 300 
parachute jumps was accurate.  Nonetheless, the actual and 
direct causes of his left knee disability are shown to be 
entirely unrelated to active service.  As a result, this is 
not a case where resort to pure speculation is neessary, nor 
is it a case where the evidence is remotely close to being in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record weighs strongly against 
the veteran's claim and reflects that the left knee 
degenerative arthritis, which occasioned the need for his 
left knee total replacement in 1997, was not connected 
directly, secondarily nor presumptively to his period of 
active service.  


ORDER

Service connection for degenerative arthritis of the left 
knee is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

